DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The examiner notes that claims 37, 38, 44, and 45 have been cancelled.
Regarding the applicants arguments that the range taught by Brawn [0081] of about 400nm to about 585nm as being too broad a range in relation to the range of “410nm to 440nm” is considered persuasive, Applicant’s arguments, see pages 7 and 8, filed 06/08/2021, with respect to the rejection(s) of claim(s) 32 and 55  under Brawn have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brawn in view of Altshuler as explained below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32- 36, 39-43, 46-51 and 55-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brawn (U.S. PG Pub 20130196284 A1) in view of Altshuler et al (U.S. PG Pub 20040162596 A1).
Regarding claim 32, Brawn teaches A method comprising: impinging light having a first peak wavelength on tissue at a first radiant ([Abs]; [0068]; [0081] teaches administering light to the maxillary or mandibular alveolar bone or other region of the patient where the light has a wavelength from about 620 to about 1000 nm), and wherein the first peak wavelength  is in a range from 620  to 670 nm ([0081] teaches light administered in a range of about 620nm to about 665nm); and impinging light having a second peak wavelength on the tissue at a second radiant flux ([0080]-[0082] teaches light can be administered at one, two or more of the light ranges and the region may receive light within the first and second range), wherein the second peak wavelength is in a range from about 400nm to about 585nm ([0081]); wherein the  second peak wavelength releases nitric oxide from endogenous stores of nitric oxide or stimulates enzymatic generation of nitric oxide, and alters at least one of the presence, concentration, and growth of pathogens ([0005]; [0080]-[0082] teaches a method emits the same wavelengths and radiant flux as taught in the spec of the present application as capable of releasing nitric oxide from endogenous stores of nitric oxide or stimulating enzymatic generation of nitric oxide, and altering at least one of the presence, concentration, and growth of pathogens, thus the taught method would have the same effect on endogenous stores of nitric oxide and alter the pathogens as claimed). However, Brawn does not teach wherein the second peak wavelength is in a range from 410nm to about 440nm.
Altshuler teaches an invention in the same field of endeavor, wherein a wavelength for of a light emitted onto the skin of a patient for treating specific disease and cosmetic conditions is in the range of 390nm to 450nm or in a range of 380nm-420nm (Table 1 page 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Brawn, to have the impinging light have a second peak wavelength in the range of 390nm to 450nm or 380nm to 420nm, as taught by Altshuler, in order to provide treatment for acne or scars to the user (Altshuler Table 1).
Regarding claim 33, the modified invention of Brawn teaches claim 32, wherein at least about 80% of the first radiant flux is transmitted through at least 1.5 mm of the tissue (The modified invention of Brawn teaches the method of claim 32 having the same wavelengths, so it would necessarily also be able to transmit at least 80% of the flux through at least 1.5 mm of the tissue since no other parameters have been identified to transmit at least 80% of the flux through at least 1.5 mm of the tissue).
Regarding claim 34, the modified invention of Brawn teaches claim 32, wherein the first peak wavelength is in a range from 620 nm to 640 nm ([0081] teaches light administered in a range of about 620nm to about 645nm).
Regarding claim 35, the modified invention of Brawn teaches claim 32, wherein the first radiant flux and the second radiant flux are in a range from 5 and to 60 mW/cm2 ([0080]-[0082] teaches light can be administered at one, two or more of the light ranges and the region may receive light within the first and second range; the light intensity being 50 mW/cm2).
Regarding claim 36, the modified invention of Brawn teaches claim 35 wherein the second radiant flux is selected to stimulate enzymatic generation of nitric oxide to increase endogenous stores of nitric oxide ([0005]; [0080]-[0082], the modified invention of Brawn teaches the method of claim 35 emitting the same wavelengths and radiant flux as the claimed invention and thus would necessarily have the same effect on endogenous stores of nitric oxide as claimed).
Regarding claim 39, the modified invention of Brawn teaches claim 32, wherein the enzymatic generation of nitric oxide is mediated by iNOS, nNOS, and/or eNOS in or proximate to the tissue ([0005] teaches the light stimulates nitric oxide synthase and thus would inherently be mediated by iNOS, nNOS and/or eNOS since they inherently exist in tissue; [0080]-[0082]; the modified invention of Brawn teaches the method of claim 32 emitting the same wavelengths and radiant flux as the claimed invention and taught in the spec and thus would necessarily have the same effect as claimed).
Regarding claim 40, the modified invention of Brawn teaches claim 32, wherein the endogenous stores of nitric oxide comprise nitrosoglutathione, nitroso albumin, nitrosohemoglobin, nitrosothiols, 
Regarding claims 41 and 42, the modified invention of Brawn teaches claim 32, wherein the light having the first peak wavelength and the second peak wavelength consists of non-coherent light ([0079] teaches the light source emitters for emitting the light stimulation is an LED which emits non-coherent light).
Regarding claim 43, the modified invention of Brawn teaches claim 32, wherein the light having the first peak wavelength is produced by a first array of light emitting devices, and the light having the second peak wavelength is produced by a second array of light emitting devices ([0073] teaches where there is one or more light sources; [0076]; [0079] teaches wherein the emitters for the light sources are LED, which produce non-coherent light and different arrays of emitters can emit different wavelength and be in different configurations).
Regarding claim 46, the modified invention of Brawn teaches claim 32, however fails to teach wherein the light impinged on the tissue is substantially devoid of light emissions having a peak wavelength in a range of from 441 nm to 490 nm.
Altshuler teaches an invention in the same field of endeavor, wherein light impinged on the tissue is in the range of 380nm to 420nm and 620nm to 680nm to teach scars depending on the scars maturity. These ranges for stimulation do not include wavelengths in the range of 441nm to 490nm and are therefore devoid of those wavelengths. (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Brawn, to have the impinging light have a second peak wavelength in the range 
Regarding claim 47, the modified invention of Brawn teaches claim 32, wherein the impinging of light having the first peak wavelength is performed during a first time window, the impinging of light having the second peak wavelength is performed during a second time window, and the second time window is at least partially non-overlapping with the first time window ([0082], two sets of light with their own set of characteristics which includes timing where the first and second characteristic can partially overlap or completely not overlap).
Regarding claim 48, the modified invention of Brawn teaches claim 32, (a)    the impinging of light having the first peak wavelength on the tissue includes impinging more than one discrete pulse of light having the first peak wavelength on the tissue during a first time window, and/or (b)    the impinging of light having the second peak wavelength on the tissue includes impinging more than one discrete pulse of light having the second peak wavelength on the tissue during a second time window ([0082] teaches a first set of light having a first set of characteristics that is capable of pulsing and a second set of light having a second set of characteristics either the same or different from the first that that is capable of pulsing).
Regarding claim 49, the modified invention of Brawn teaches claim 32, further comprising impinging light having a third peak wavelength on the tissue, wherein the third peak wavelength differs from each of the first peak wavelength and the second peak wavelength by at least 10 nm ([0081]-[0082]teach the number of lights may be two or more lights, thus may be three lights; paragraph 81 discloses a wide range of wavelengths that the third peak wavelength may that is greater than the taught first and second wavelength peak range by more than 10 nm).
Regarding claim 50, the modified invention of Brawn teaches claim 32, wherein the tissue comprises at least one of epithelial tissue, mucosa, tissue, bone, connective tissue, muscle tissue, 
Regarding claim 55, Brawn teaches A device for delivering light energy to tissue of a patient ([abs]; Fig 1; [0169]), the device comprising: at least one first solid state light emitting device configured to impinge light having a first peak wavelength on the tissue ([0079] teaches the light emitter being an LED that is used to impinge light on the tissue of a user); at least one second solid state light emitting device configured to impinge light having a second peak wavelength on the tissue ([0079] teaches the light source may be two or more LEDs/LED arrays each with its own peak wavelength); and driver circuitry configured to drive the at least one first solid state light emitting device and the at least one second solid state light emitting device ([0079]-[0082] teaches the light source may be two or more LEDs/LED arrays each with its own peak wavelength and the driver circuitry is inherently discloses since a driver circuitry is necessary to drive the LEDs); wherein the first peak wavelength and the second peak wavelength are selected such that the first peak wavelength is in a range of from 400 nm to 585 nm and the second peak wavelength is in a range of from about 620 nm to 670 nm ([0081] teaches a wavelength range of about 400nm to about 585nm and about 620nm to about 665nm). However, Brawn fails to teach a first peak wavelength in a range of from 410nm to 440nm.
Altshuler teaches an invention in the same field of endeavor, wherein a wavelength for of a light emitted onto the skin of a patient for treating specific disease and cosmetic conditions is in the range of 390nm to 450nm or in a range of 380nm-420nm (Table 1 page 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Brawn, to have the impinging light have a second peak wavelength in the range of 390nm to 450nm or 380nm to 420nm, as taught by Altshuler, in order to provide treatment for acne or scars to the user (Altshuler Table 1).
Regarding claim 56, the modified invention of Brawn teaches claim 55, further comprising a flexible substrate supporting the at least one first light emitting device and the at least one second light emitting device ([0168]-[0170] teaches the device having a flexible frame; [0174]).
Regarding claim 57, the modified invention of Brawn teaches claim 55, further comprising a light-transmissive material layer covering the at least one first light emitting device, the at least one second light emitting device, and at least a portion of the flexible substrate ([0152] teaches the light therapy system having an oral mask formed of a transparent or translucent material; [0168]-[0170], flexible frame 22 supports the light sources; [0172] teaches the frame can be configured so that the translucent or transparent material contacts the patient's face when the apparatus is in use. In some embodiments, the light source can include an exterior surface formed of a translucent or transparent material, such as a gel or solid film that contacts the patient's face. One or more light emitters of the light source can contact that exterior surface; [0189]).
Regarding claim 58, the modified invention of Brawn teaches claim 57, further comprising a plurality of holes defined in the flexible substrate and the light-transmissive material layer, wherein the plurality of holes are arranged to permit transit therethrough of at least one of air, vapor, or exudate (Fig. 9c, illustrates a plurality of holes with a fan to promote cooling of the device; [0200]; [0203] teaches a cooling mechanism with one or more open region).
Regarding claim 59, the modified invention of Brawn teaches claim 55, further comprising a substantially rigid substrate supporting the at least one first light emitting device and the at least one second light emitting device, wherein at least a portion of the device is configured for insertion into a body cavity of a patient (Fig. 9 illustrates part of the device is inserted into the mouth, at least part of the device would need to be rigid to keep its shape; paragraph [0217] teaches a light source is rigidly connected to the intra-oral tray by extra-oral bridge).
Regarding claim 60, the modified invention of Brawn teaches claim 55, further comprising a light scattering material, a textured light scattering surface, or a patterned light scattering surface arranged between (i) the tissue and (ii) at least one of the at least one first light emitting device or the at least one second light emitting device ([0096] teaches a light diffusing material may be arranged between the light and the tissue; [0197] teaches using textured or pattern lenses and mirrors to diffuse and scatter light).
Regarding claim 61, the modified invention of Brawn teaches claim 55, wherein the light having the first peak wavelength and the light having the second peak wavelength consist of incoherent light ([0079] teaches wherein the emitters for the light sources are LED, which produce non-coherent light and different arrays of emitters can emit different wavelength and be in different configurations; [0178]; [0193]).
Regarding claim 62, the modified invention of Brawn teaches claim 55 wherein the light having the second peak wavelength is in a range from 620 nm to 640 nm ([0081] teaches light administered in a range of about 620nm to about 645nm).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 55 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,688,315 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A RIZZUTO/Examiner, Art Unit 3792             

/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792